         Case 1:17-cr-00213-CRC Document 96 Filed 03/26/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                       v.                               Crim. No. 17-cr-213 (CRC)

 MUSTAFA AL-IMAM,

                              Defendant.


             NOTICE OF CONSENT TO THE GOVERNMENT’S MOTIONS
             CONCERNING WITNESSES TESTIFYING BY PSEUDONYMS

       Defendant Mustafa Al-Imam respectfully provides notice to the Court that pursuant to an

agreement with the government, the defense does not oppose the government’s motions to permit

witnesses to testify by pseudonym, upon the representation by the government that it will not

oppose requests by defense witnesses with security concerns to testify by pseudonym, after their

real names and identifying information have been provided to the government.


March 25, 2019                                     Respectfully submitted,

                                                   /s/ Matthew J. Peed
                                                   Matthew J. Peed (D.C. Bar No. 503328)
                                                   CLINTON & PEED
                                                   777 Sixth St. N.W., 11th Floor
                                                   Washington, DC 20001
                                                   (202) 621-1828 (tel)
                                                   (202) 204-6320 (fax)

                                                   Counsel for Defendant Mustafa Al-Imam




                                               1
